           Case 1:19-cv-12562-IT Document 36 Filed 10/06/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

BRENNAN LANDY and CANDY                   )
WORKMAN, individually and on behalf of    )
all others similarly situated,            )
                                          )
      Plaintiffs,                         )
                                          )
v.                                        )                   Case No. 1:19-cv-12562-IT
                                          )
SUNPATH LTD., a Massachusetts corporation )
                                          )
                                          )
      Defendant.                          )
_________________________________________ )

                                  NOTICE OF SETTLEMENT

       Please take notice that on September 30, 2020, the parties to this action finalized and

executed a settlement agreement with regard to Plaintiffs’ claims against Defendant SunPath Ltd.

(“SunPath”) in this action. Accordingly, in advance of the Status Hearing scheduled for October

13, 2020 at 2:45 p.m., SunPath respectfully submits this Notice and requests that this case be stayed

for a period of 120 days or until such time that dismissal pleadings are filed in accordance with the

parties’ settlement agreement.
          Case 1:19-cv-12562-IT Document 36 Filed 10/06/20 Page 2 of 3




Dated October 6, 2020                         Respectfully submitted,

                                              SUNPATH LTD.

                                              By its attorneys,


                                              /s/ Stephen D. Riden
                                              Stephen D. Riden, BBO No. 644451
                                              Jillian E. Carson, BBO No. 698505
                                              BECK REED RIDEN LLP
                                              155 Federal St., Suite 1302
                                              Boston, MA 02110
                                              Tel: (617) 500-8660
                                              Fax: (617) 500-8665
                                              sriden@beckreed.com
                                              jcarson@beckreed.com

                                              JOSEPH P. BOWSER, pro hac vice
                                              ROTH JACKSON
                                              1519 Summit Avenue, Suite 102
                                              Richmond, VA 23230
                                              Phone: 804-441-8701
                                              Fax: 804-441-8438
                                              jbowser@rothjackson.com

                                              MITCHELL N. ROTH, pro hac vice
                                              GREGORY M. CAFFAS, pro hac vice
                                              ROTH JACKSON
                                              8200 Greensboro Drive, Suite 820
                                              McLean, Virginia 22102
                                              Phone: 703-485-3531
                                              Fax: 703-485-3525
                                              mroth@rothjackson.com
                                              gcaffas@rothjackson.com

                                              Attorneys for Defendant SunPath, Ltd.




                                     2 of 3
           Case 1:19-cv-12562-IT Document 36 Filed 10/06/20 Page 3 of 3



                                   CERTIFICATE OF SERVICE

       I, Stephen D. Riden, hereby certify that the documents filed through the ECF system will

be sent electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF) and paper copies will be sent to those indicated as non-registered participants on October

6, 2020.




October 6, 2020                                         Respectfully submitted,


                                                        /s/ Stephen D. Riden
                                                        Stephen D. Riden, BBO No. 644451
                                                        BECK REED RIDEN LLP
                                                        155 Federal St., Suite 1302
                                                        Boston, MA 02110
                                                        Tel: (617) 500-8660
                                                        Fax: (617) 500-8665
                                                        sriden@beckreed.com


                                                        Counsel for Defendant




                                               3 of 3
